The appellee sued the appellant in the court of a justice of the peace on a claim for $46.80, alleged to be due him for services rendered by him to the appellant, and recovered a judgment for the amount claimed, plus $8.32 interest, making a total of $55.12.
The appellant carried the case to the Circuit Court, where it was tried de novo, and a judgment was again rendered for the appellee for $55.12; from which judgment the appellant has brought the case to this Court.
It will be observed that the claim here sued on is for $46.80, and under Sec. 1201, Code 1942, no appeal will lie to this Court from the judgment of a Circuit Court, in a case appealed to it from the court of a justice of the peace, unless "the amount in controversy exceeds the sum of fifty dollars"; and the amount in controversy in cases of the character here under consideration is the principal of the claim, and does not include interest that may be due thereon. James v. Williams Furniture Co., 161 Miss. 358,137 So. 101, and cases therein cited. Although no *Page 160 
motion has been made for its dismissal, nevertheless, under James v. Williams Furniture Co., and its cited authorities, we must dismiss the appeal.
So ordered.